Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The disclosure is objected to because of the following informalities:
on page 3, par. 9, last line, the developing unit being  “upsized” is not clear. 
on page 24, par.98, first line, change “Ata” to --  At a  --.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,915,060 in view of Toriyama et al. (U.S. 2013/0315621). 
Claim 25 described everything structurally claimed except a supplying member, located in a toner supply chamber, to supply developer to the developing member.
	It is noted that the applicant’s phrase that the recessed portion is “formed by denting a wall portion of said frame from outside” is a method limitation in an apparatus claim which is given little patentable weight. See In re Brown, 173 USPQ 685; In re Fessman, 180 USPQ324. 
Toriyama et al. teach an image forming apparatus comprising a developing device 4 including a developing roller 17 for developing an electrostatic latent image on a photoconductor 1 and a supply member 20 for supplying developer material to the developing roller (Fig.2, par. 31). In addition a supply member 24 is also located in a separate chamber partitioned from the developing roller chamber by a partition wall having an opening 18c to communicate between the two chambers (Fig.2, par. 31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 25 of U.S. 10,915,060 with a developing material supply member adjacent the developing roller because a uniform supply of developing material can be applied to the surface of the developing roller to improve the developing operation and formation of the visible images. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 31-34,36-37,39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2012/0269543) in view of Toriyama et al. (U.S. 2013/0315621).
	Hashimoto teach (see Fig.5) a developing device 15 having a developing roller 17 to supply developer to an image bearing member 16; the developing device being swingably supported by a drum unit 14 at a pivoting axis 52 toward image bearing member and the developing unit 15 being urged in a first direction toward an image bearing member by a spring (urging force) 57. At the time of shipment, the developing 
	It is noted that the applicant’s phrase that the recessed portion is “formed by denting a wall portion of said frame from outside” is a method limitation in an apparatus claim which is given little patentable weight. See In re Brown, 173 USPQ 685; In re Fessman, 180 USPQ324. 
	Specifically, Hashimoto teach all that is claimed except the developing device including a supplying member to supply developer material to the developing roller. 
	Toriyama et al. teach an image forming apparatus comprising a developing device 4 including a developing roller 17 for developing an electrostatic latent image on a photoconductor 1 and a supply member 20 for supplying developer material to the developing roller (Fig.2, par. 31). In addition a supply member 24 is also located in a separate chamber partitioned from the developing roller chamber by a partition wall having an opening 18c to communicate between the two chambers (Fig.2, par. 31). It 
	Regarding claim 32, the recessed portion (gap between holding member 82 and guide wall 83) is disposed lower than the developing member 17. 
	Regarding claim 33, since the developing roller and toner supply roller are rotatable members they both have rotational axis.
	Regarding claim 34, the drum frame has a swingably supported portion 33 which supports a swingable protrusion 52 on the developing device so the developing device is swingably supported.
	Regarding claim 36, the drum frame 14 has a swingably supported portion 33 on either end of the frame (first and second shaft portions) which accommodates shaft portions 52; the first and second shaft portions are coaxial with each other. 
	Regarding claim 37, Toriyama et al. teach  a supply member 24 is also located in a separate chamber partitioned from the developing roller chamber by a partition wall having an opening 18c to communicate between the two chambers (Fig.2, par. 31).
	Regarding claims 39-44, the developing device 15 is mountable/dismountable from the image forming apparatus via a process cartridge 13 (par 33-34). The process cartridge 13 includes the developing device 15, an image bearing member 16, and a “another” frame 14 to support the image bearing member (par.34). The “another” frame 14 is provided with a swingably supported portion 33 to swingably support the .

	
4.	Claims 31-37,39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshima et al. (JP# 2013-114201)  in view of Toriyama et al. (U.S. 2013/0315621).
	Maeshima et al. teach (translation supplied) a developing device/unit 6b comprising a developing frame 6b2, a developer carrying member 6b1 supported by the frame, a first shaft 6b3 along one end of the developer frame with respect to the longitudinal direction of the frame, a second shaft 8 (drive input) located at the other end of the developer frame wherein the developing unit is swingable about this axis L1 coaxial with the shafts (see Fig.7, par. 28,30). The developer frame has an inwardly projected depression 6b5 on the outer surface of the frame (see Fig. 9 and 10). 
	The developing unit 6b is swingably supported by a photosensitive drum unit 6c; the developing unit includes the inwardly extending wall portion 6b5; an urging member 7a3 urges the developing unit toward the image bearing member 6c1 in a first direction (see Fig.5,9); when the developing unit is moved in a second direction opposite the first direction against the urging force (Fig. 8,10), a restricting member 7a2 is inserted into and contacts the inwardly extending wall portion 6b5 so as to restrict movement of the 
It is noted that the applicant’s phrase that the recessed portion is “formed by denting a wall portion of said frame from outside” is a method limitation in an apparatus claim which is given little patentable weight. See In re Brown, 173 USPQ 685; In re Fessman, 180 USPQ324. 
	Specifically, Maeshima et al.  teach all that is claimed except the developing device including a supplying member to supply developer material to the developing roller. 
	Toriyama et al. teach an image forming apparatus comprising a developing device 4 including a developing roller 17 for developing an electrostatic latent image on a photoconductor 1 and a supply member 20 for supplying developer material to the developing roller (Fig.2, par. 31). In addition, a supply member 24 is also located in a separate chamber partitioned from the developing roller chamber by a partition wall having an opening 18c to communicate between the two chambers (Fig.2, par. 31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Maeshima et al.  with a developing material supply member adjacent the developing roller because a uniform supply of developing material can be applied to the 
Regarding claim 32, the recessed portion 6b5 is disposed lower than the developing member 6b1. 
	Regarding claim 33, since the developing roller and toner supply members are rotatable members they both have rotational axis.
	Regarding claim 34, 36 the developing frame 6b2 includes a swingably supported portion 6b3 which is supported by through hole 6c5 of photosensitive unit 6c so as to swingable support the developing device 6b (par.28). The developing device includes a first shaft 6b3 (swingably supported portion) along one end of the developer frame with respect to the longitudinal direction of the frame, a second shaft 8 (drive input) located at the other end of the developer frame wherein the developing unit is swingable about this axis L1 coaxial with the shafts (see Fig.7, par. 28,30).
	Regarding claim 35, the recessed portion 6b5 extends along the longitudinal direction of the developer frame such that in a cross-section perpendicular to an axial direction of a rotational shaft of the developer carrier member 6b1, as seen in a direction perpendicular to a rectilinear line connecting the swing axis to the developer carrying member axis, the developer carrying member and the inwardly extending projection overlap with each other as seen in Fig.s 9-10.
	Regarding claim 37, Toriyama et al. teach a supply member 24 is also located in a separate chamber partitioned from the developing roller chamber by a partition wall having an opening 18c to communicate between the two chambers (Fig.2, par. 31).


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852